Kirby, J. This appeal challenges the validity of the veto of the Governor of certain separate items in Act No. 277 of the General Assembly of 1915, appropriating funds for the maintenance of the office of Commissioner of Mines, Manufactures and Agriculture. The bill as passed contained the following: ‘ ‘Item No. 10. For postage .and express $2,000. ’ ’ The bill, including said item was presented to the Governor for his approval on March 18,1915, seven days after the adjournment of the General Assembly, .and on March 25, 1915, the Governor disapproved said item, writing across it the words, “Vetoed and disapproved” and on the same day the bill was signed by the Governor, following the notation “Approved, except as to the items above vetoed iand disapproved. ”, The bill as signed was on the 27th’ day of March, 1915, filed in the office of the 'Secretary of State. It is contended for appellant that the action of the Governor in disapproving the separate items appropriated in the act, met the constitutional requirements and that the bill as signed, became the law, excluding the items of appropriation disapproved, which became void. The appellee, on the other hand contends that the attempted disapproval and veto of the distinct item of appropriation was ineffectual because of the 'alleged failure of the Governor to file the bill with his objections in the office of the Secretary of State and give notice thereof by public proclamation within twenty days after the adjournment of the General Assembly. Article 6, sections 15 and 17 of the present Constitution of 1874, provide the procedure required for the approval .and disapproval by the Governor of bills passed by the General Assembly. Section 15 requires every bill passed by the General Assembly “.shall 'be presented to the Governor and if he .approve it, he shall sign it, but if he shall not approve it, he shall return it with his objections to the House in which it originated” for reconsideration there, provides for the passage of the bill over his objections and further a.s follows: “If any 'bill shall not be returned by the Governor within five days, Sunday excepted, /after it shall have been presented to him, the same shall be a law in like manner as if he had signed it; unless the General Assembly, by their .adjournment, prevent its return; in which ease it shall become a law, unless, he shall file the ©ame, with his objections, in the office of the Secretary of State, and give notice thereof, by public proclamation, within twenty days /after .such adjournment. ’ ’ “Section 17. The Governor shall have power to disapprove /any item or items, of .any bill making appropriation of money, embracing distinct items; and the part or parts of the bill approved shall be the law; and the item or items of appropriation .disapproved shall be void unless repassed according to the rules and limitations prescribed for the passage of other bills over the executive veto. ’ ’ The said section 17 gives the Governor power to disapprove any item or items of .any bill making appropriation of money, embracing distinct items, and declares .that the part or parts of the bill approved shall be the law /and the item or items of appropriation disapproved shall be void unless repassed according to the rules and limitations prescribed for the passage of other bills over the executive veto; while by section 15 every bill presented to the Governor after the adjournment of the General Assembly becomes a law whether approved and 'signed by the Governor or not, “unless he shall file the -same with his objections in the office of the Secretary of State and ‘give notice by public proclamation within twenty days .after isuch adjournment.” There is a wide difference, in the opinion of the writer, between the provisions of the Constitution relative to the disapproval of a bill and the disapproval of a distinct item in an appropriation bill. In the first instance the Governor must take the affirmative action prescribed to prevent the bill becoming a law, while in the latter the part of the bill approved becomes the law and the item of appropriation disapproved is void unless repassed fey the Legislature. There is no provision in said section 17 which ¡authorizes the Governor to 'disapprove a distinct item in an appropriation bill, requiring him to file his objections with the bill in the office of the Secretary of ¡State and give notice thereof by public proclamation. The provision herein, merely because the Legislature was adjourned and there could be no repassing of the disapproved item over the Governor’s veto, does not require that in order to make effectual the disapproval of any such item of the bill that the Governor shall follow the procedure laid down in said section for the veto of bills. In other words, the writer is of the opinion, that the Governor is authorized by said section 17, to disapprove any item or items of ¡an appropriation bill embracing distinct items, thereby rendering them void, .and that only that part of. the bill 'approved becomes the law, excluding from it necessarily, the items disapproved, 'and this without any further action taken by him whatever.  (1) The majority of the court, however, is of the opinion, that the provisions of said section 15 of the Constitution requiring the filing of objections with the bill and the giving notice thereof by public proclamation are applicable iand to be complied with in the disapproval of a 'distinct item of appropriation in an appropriation bill, and .also that the Governor’s action in writing ‘ ‘ disapproved and vetoed” across the face of the said item of appropriation, and signing the bill after the notation “approved, except as to the above items ¡disapproved and vetoed” and filing the same in the Secretary of State’s office, was a substantial compliance therewith. The filing of the bill with said notation written across the face of the item disapproved was a sufficient statement of his objections thereto and there is no requirement that the -objections shall be written separately or upon a 'different instrument. Now as to the giving of notice by public proclamation. The word “proclamation” is to be given its usual and ordinary meaning, it not having been apparently used otherwise. It is defined by the New Standard Dictionary (Funk & Wagnalls) as follows: “(1) The act of proclaiming or publishing. (2) That which is proclaimed or published, especially by authority; any announcement made in a public manner. (3) Law. (a) 'An official public notification by some executive authority of the occurrence of an event important to the public, or of command, caution, or warning in relation to ia matter impending, as, a proclamation of peace, (b) An announcement made !by a ministerial officer of a court of something to be done, as that .court is about to open or adjourn, or a prisoner to be discharged. • (4) A formal declaration; an avowal.” See also Webster’s Dictionary. In Lapeyre v. United States, 17 Wall. 191, a proclamation of the President relieving certain persons from penalties and removing all restrictions from commerce and trade in certain sections of the United States, executed or made on June 24, 1865, but noit published in the newspapers until the 27th of June, nor published or promulgated .anywhere or in any form before the 27th, “unless its being sealed with the seal of the United States in the Department of State was a publication or promulgation thereof” was held valid and effectual and published as the day of its date. In Wolsey v. Chapman, 101 U. S. 755-768, the 'language of the act under consideration was “Any public land, except .such as is or may be reserved from sale by any law of Congress or proclamation of the President of the United States” and the court held an order sent by the head of one of the executive departments to the commissioner of the general land office directing it, effectual to reserve the land from sale as a proclamation of the President saying: “A proclamation by the President reserving lands from sale is his official public announcement of an order to that effect. No particular form of such anouncement is necessary. It is sufficient if it has such publicity as accomplished the end to be' obtained. If the President himself had signed the order in ¡this case, .and sent it to the registers ¡and receivers who were to act under it, as notice to them of what they were to do in respect to the sales of the public lands, we can not doubt that the lands would have been reserved by proclamation within the meaning of the statute. Such being the case, it follows necessarily from the decision in Wilcox v. Jackson that such .an order sent out from the .appropriate executive department in the regular course of business is the legal equivalent of the President’s own order to the same effect. It was,- therefore, as we think, such ¡a proclamation by the President reserving 'the lands from sale as was contemplated by the .act. ’ ’ This language was approved in Wood v. Beach, 156 U. S. 550. A verbal .announcement by the 'circuit clerk was held the -proclamation of the result of an -election-in Mackin v. State, 62 Md. 244, 'and the posting of a notice of meeting on the door of the council chamber and sending a copy thereof by' mail to the members o-f the council by the mayor, a -compliance with the statute authorizing -the mayor to convene the council in special session by proclamation in Cushing v. Hartwig, 120 S. W. (Mo.) 109.  (2) No particular form -of proclamation is prescribed or indicated by the -Constitution, but only that “notice thereof be given by public proclamation” -and from the authorities it .appears that a proclamation is public when made and sufficient if it has such publicity, as accomplishes the end to be attained. Here the bill was returned with his objections by the Governor to the office of the ¡Secretary of State where it was accessible -and open to inspection of the public with bis signature showing that the bill was “approved, except a.s to the items -disapproved -and vetoed.” The Secretary of State, the -officer required by law to publish the acts and resolutions -of the General Assembly was thus informed that 'the -distinct items of appropriation across which had been written “disapproved -and vetoed” were void and noit to be included in the publication of the law approved. The pubic notice by the proper officer was therefore sufficient to accomplish the end to be attained and the constitutional requirements were substantially complied with. It follows that the veto or disapproval was effectual and the items so disapproved void. The court therefore erred in sustaining the demurrer to the answer, and its judgment is reversed and the cause remanded with instructions to overrule it.